In the United States Court of Federal Claims
                                              14-1202
                                      Filed: January 30, 2017

****************************************
                                       *
                                       *
RMA ENGINEERING S.A.R.L. d/b/a/        *
RMV ARCHITECTS,                        *
                                       *                  Rule of the United States Court of
      Plaintiff,                       *                  Federal Claims (“RCFC”) 83.1
                                       *
                                                          (Withdrawing Counsel).
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant.                       *
                                       *
                                       *
****************************************


                          MEMORANDUM OPINION AND ORDER

       On January 11, 2017, Plaintiff’s Counsel filed a Motion To Withdraw Legal
Representation, because his client “fai[ed] substantially to fulfill an obligation to [Counsel]
regarding [Counsel’s] services,” and requested leave to withdraw from representation. ECF No.
25 at 1 (citing ABA MODEL RULES OF PROF’L CONDUCT RULE 1.6). On January 23, 2017, the
Government filed a Response stating that it did not oppose the January 11, 2017 Motion, but
requested that the court stay discovery until Plaintiff retained new counsel. ECF No 26 at 2.

        Under Rule of the United States Court of Federal Claims (“RCFC”) 83.1(c)(5), an attorney
may not withdraw without filing a motion with the court and serving notice on the client.
Plaintiff’s Counsel represented that he gave “reasonable warnings” to his client, but has not
provided proof of service of the January 11, 2017 Motion to Plaintiff. ECF No. 25 at 1.

        In this case, Plaintiff is a “French limited liability company in partnership.” ECF No. 1 at
¶1. Granting the January 11, 2017 Motion would result in Plaintiff appearing pro se in this
proceeding. But, under the RCFC, an “entity” such as a limited liability company in partnership
may not appear without counsel. See RCFC 83.1(a)(3) (“An individual who is not an attorney may
represent oneself or a member of one’s immediate family, but may not represent a corporation,
an entity, or any other person in any proceeding before this court.) (emphasis added); see also
Rowland v. California Men's Colony, Unit II Men's Advisory Council, 506 U.S. 194, 201–02
(1993) (“It has been the law for the better part of two centuries . . . that a corporation may appear
in the federal courts only through counsel.”).
        For these reasons, the January 11, 2017 Motion cannot be granted at this time. Plaintiff’s
Counsel is ordered to show cause providing proof of service of the January 11, 2017 Motion to
Plaintiff. Thereafter, the court will convene a telephone status conference to discuss whether
Plaintiff intends to substitute new counsel or dismiss the December 15, 2014 Complaint. Until
that time, discovery is stayed.

       IT IS SO ORDERED.

                                                    s/ Susan G. Braden
                                                    SUSAN G. BRADEN
                                                    Judge




                                                2